OFFICE    OF THE ATTORNEY            GENERAL     OF TEXAS
                                                   AUSTIN




                      Hono~le IT.L. lull@, chalnuan
                      TeaUlmr.Ret1raaent Board
                      1600 wlahington AVOIIW
                      xouetea, mxu
                      Dar sir,                        Oplnlo& Bo. O-3996
                                                      RO    1) Uhether mmbor of laglo-
                                                           L tu r e ma y u r vo l -tl.r o
~~   :   :   :   5.
                                                               3a a r etu -ySo r ‘P e wh e r   mtlro-
                                                               muit a y 8ta m;
                                                               (2) uhmler huatmndor first
                                                               aounln ol nubor OS Th8hor
                                                               ~RotlraQentaoud m+y k rp-
                                                               pointed maut1v. seozwuy.
                                Ye hvo reoeird m                 lottsr of noont data wSa%ohwe
                      quot. la part'lulfolluv8r
                                 Wrst, wmld 8 mmber OS the Hous OS Repro-
                          lnta tlvuo r a membero f th e38a a to
                                                             at th aproomt
                          two be ollgiblo to wmo    u meaut.lv* lbgro~    for
                          the Tom&r Abtlruent 6ystu,     prarlded uld nabor
                          4f tlu Hotue or Sumto d@xt reool~o P ujorlty vote
                          o f th eSkte Xo ud o fTr uo to u
                                                         aleating lua h
                                                                      p ea o n
         .,
          “.              to ul.do uY.4lwuooaadquoat~4nvhlahIf
                                            oT
                          dTi00.1 vo
                                   8~la it,ld inp a r o p ir r lckm,
                                                                   la g a .@ r
                          l ma b a r &   th e 9 o a o M r   ~tf.Banmt      B o a r d to   wb wfo r
                          l prem   ior t&e   itun4f&uautlvo    soerrtyuho
                          1u ml8twd .to8s    ma&or ln the dogroe of f%rat
                          aoamln by morrlogo?'
                                                                       I :., )‘
                                                                       I ; r’ c ,




Eanoreblo Ii.L. Mills, Chlram,              Pqge 2


              "The State Baud of truateen dall lleat trap



     protialcuu ofthl8Aotehellbo    ooxUlrmulb~~two-
     turds vote or the ean8to pm~ozat, ula pmvxaea
                                 earetary shall bvo
                                  (3) yo8us smmdht81y
                                He ahall MO-       mad
     aaLNt0             to tbo btak   Do&   of Truatooo ruoh la tu-
     ulal and other 8orviw cu shall be mqulxed to
     t-t     the hualnou or tha Ret1reuentsystr.               The
     aampau8t%uao.fallpmwMong~od~thoakate
     B a ud o f Tr usto u,a d a ll o th m rlpuu8       of tb
     M      a8uuary     ior the op@ratlon    of th4 Ret1rnut
     l& & a ,& All b e p a la llt r ua hr a tesa nd la muh a -
     80ti8h  u th ea t0k M .       or me.000     a b a   o p p r en,
     prwl&6th&tlnm~~l~kpnrkr~
     thatp&444rllk4or                 -      lr vlo o ei th ema*
     o f Tuu.*             (mllphulm~ml&wlIed)
           P r c wb io ni8 ndo in th a dwm      q uo ted
                                                       r ta tutwfor lp -
p o h tmmk t
           OS Ema utive8o o r o to r vlth
                                      y     a 4 8Ulmtlu b y Um So a o te.
8ea b la Iso f Ax M a leIII o f o ur Oo na tltutia rmeo & la p a r tu
fOU.6VSl
Honorable H. L. Mlll.s,Chainnan, Page 3


            "The lmliglblllty of the Legislator to ouah
     o??la* or plooo wetado thrQughoutthe 0ntl.m     porloa
     oftiuuoiglmdbytho         people to tho o??lm ofmmn-
    -b a ro f’th a Lo g io & tlw,to lth lavuh hl
                                               aloatti.
    --SSohlaol.lslbIll~u~notbe      raovodbyreolgno-
     tlpo.from tho 0frLs0, for th6 Oonotltution&ooo mot
     provide that it OhQl wntlxlw o nlydllr lng   lwh a
     porlod o f tlu u h e lo a ma b a ro f th eLogloloturm,
       or -4 ur iathga p o r lo d
                                o f b iu thath o aatull l0mea
       08 ouah but ugnool~        provldeo that the ia.I bibl.l-
       lt~a~t,wauro        ‘during  the term for vhlah ha $0


         Uo *ill not dloauoo thlo point any furtherfor the
rwwatbttho     lBowo kwo1r*aare ?ully.yoauaood tithe
opllllon.Ilo*nolow helwwlth a aopy of the oplalm.
         we~8aovwyQw   fIrotpwotlon,thwo?oPa,    u follova1
A mahw of tha Leglo&turo lo not ellgiblo for appoiatrmt am
LrneutIn Reeretyof   the Twoher Rotlyeaentg~ta.
             we vlllnQvtpra o ur lttentlon to y wr            o o o o sd
                                                                       quootloIl.
Youukwbotlwrr           mabwof    tha TuGher Retlraaat BoudnY
vot8 fo r l p wwn fer th e pooltlon       o f B u a u tI~o   B o weM   r lso   lo
?haaqohuae?thomabor'ofl.MtaQuoln.
         8ubooatlom 8 of 6mtIan 6 of Artlale 2922-l. above
quok  pr4vlAoo that the Touher Retlraomnt Board 'ohall by 8
                        mabero oppolnt m nwut1vo mntary
2-I oa 1,-Of        of it0moaboro."
                luito
         nQt ba one
             Artlalw 492 d       $33.   Puml codm
                                                of Tuu, rwa napoo-
flvely   u   foll4ua1

             Qrtlqlo 4s2. 80 OfflQw Of this 8tok or aBy
       offloor  of amy dIotrIot, o+nmtq, olty, prwlaat,
       nhoo~dlatrlat~ orotheomua%alp8l oubdIvi8Ma of
       t&lo 8kt0, or up offim~~or    mabor    of any dtoto,
       Uetrlat, uuutys olty, o-1      U&riot or ethos
       ~*ollml baud, O? ago Of ow w=%            0~~     by
       omdor~thorltyo     i oaygamralorapwlallow
       or thio mato, or any mabar of tha Lmglslaturo,
HonorableH. L. Mllla, Chnlman, Page 4


                 of any person reltrtedwithin the looond
                            or vlthln the third time
     0-w              to     poroon eo appointlagor 00
     voting,    or to any othermmbero?    anj lwhbou4,
     tha Loglolrturo, or oourt of whiah oh poroon 00
     appointing    or mtlng mar be a m6enboE~what the
     salary, ?ooo, or ocnponootion of euah oppolntoo lo
     to be peld for, directly or lndlreotl~,out of or
     frao pub110 nando or ?eoo of 0rfi00 of any ktnd or
     ahwaokr wlatooovor." (BIphaal8muppllod)
               Qrtlala 433. Tha lahlbltlom rot forth in
     thla lu shall apply to and inolude the Oovomor,
     LlwtWout Oovomor, 6puker of the How0 of
     Repnoentatlvae, Bailrord Cwlll6olonen, hudo of
     ‘lapartmulto    of the utoto governwnt, judge0 uld
     maboro of any or& 8J.l Rohla  on4 oou%to~ootmblimhed
     br or tuadartin authority of otm nwenl   or ouwlal
     lilra? this state. mbero           of the-Log10l8turo;
     uyuro, oamd.aolowro, recordera,aldoacm~m-
     berm o? oohool boards of inOO~OMt@d      oItl.8 ti
     to wno publla
            .      la h 4 otMotw0,
                            l        o ffla oa rndo Da b wo
     o fh o udao fmo no g eOSr otile
                                   Sta t-   a
                                          lhlvwo1ty   a la
     of its leroral bruwhoo, uad of the ~arlouo dtato
     &tuartlonol lMtitut1oao and of tho varlouo 6tok
     llumoo~      bmtitutlaaa, udo?      the pwltomtIor1.o.
     Vu8mnmaratlon8wxlnotkheate*rol~                  ?ra
     the 0poMuon and *f?*ot of thlo lav any poroon in-
     olaldulwlthlnlt8gewr8l proti01oim.* (bnl.r*b
     -RNI4
         xt lo mni?oot    fra a l?oalng of thao* hrtIoloo the
0p usa tma yno th o lp p o lnted
                              Buautlve rhorotary ith o lo M -
     M 0mabar etttwTwohor Ratllwmult B o a rw
I.& to                                             d
                                                   lth lathe
~graob7oa+8mldt~orvithin~*wuulbcfmobJ
          .                  ~~

         whemuwrlawhlahdegroebya      OlUU@Ul~1OtOk
m       vu ltatod in 3%~ ml*r hp R.8. 00. e     Jmn           ?.
D$&aolao;Joha'.   ovorten.1ru.   ct. APP. 267, 8.00.          5sf-s!J5,
Honorable E. L. nilla, Chalrmnn, Pago 5


         'Inoaputing the degree o?llnealoonour-
    gublty eRlotlng ktwwn     two peroono~ ovary g0a.w
    tionIn the dwoot oourae of relat1owhlp helween
    thetuopwtle*Mke*rdogre0,8adtbml0lo
    the sow by the olvll end oamon lav. The modm of
    oamputhgdqpwo      of 001lAtelul ooaouigulalt~rt
    the am      and by tha auwm law lo to dlooow8nrtho
    aamw   uautorr    to hegln rith hlm ud rookon down-
    wrdo,audtbdogrwthotwo~0roons,orthomor0
    mmota of tham, lo dimtent ?rm the auuotor,       IO
    thocbgrwo?kladMd     lubolot3ng betuoentha.        ?or
    irutonao,twbrothorouu~lo~taouhotherin
    thotirrt~booaarotranthohthoruahono
    o?thomIoowdegrw.      Anun010mtl~~moro-
    lAt.d to wah othu in the woolld degouo, bauuoo
    thalmphmuIotvobgMoodlotoat?ra~~~
    umeotor,an&tbaaol0loexMdad               to the lvmoteot
    dogru of oolldeml    nlrt1anship.*